1369 -/¥
                                                ELECTRONIC RECORD




COA #                 07-14-00075-CR                                        OFFENSE:        22.02


                          Fallon Wayne Hart v. The State of
STYLE:                Texas                                                 COUNTY:         Hood

COA DISPOSITION:                      AFFIRMED                              TRIAL COURT:    355th District Court


DATE: 09/02/2014                                 Publish: NO                TC CASE #:      CR12428




                                          IN THE COURT OF CRIMINAL APPEALS


                    Fallon Wayne Hart v. The State of
STYLE:              Texas                                                        C              /3fr<M¥
                APPELLAHT^                         Petition                      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                                              DATE:

     fzfusec/                                                                    JUDGE:

DATE: IW,.
         — —•—•••    i.    i   i
                                   3.P.
                                      j
                                           *20/C
                                            i      i   i.   .i.........——
                                                                                 SIGNED:                           PC:

JUDGE:              /*<£-                                                        PUBLISH:                          DNP:




                                                                                                                   MOTION FOR

                                                                              REHEARING IN CCA IS:

                                                                              JUDGE:




                                                                                                        ELECTRONIC RECORD